
	
		III
		110th CONGRESS
		1st Session
		S. RES. 408
		IN THE SENATE OF THE UNITED STATES
		
			December 17, 2007
			Mr. Chambliss (for
			 himself and Mr. Isakson) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Congratulating the Valdosta State
		  University football team on winning the 2007 Division II National
		  Championship.
	
	
		Whereas, on December 15, 2007, the Valdosta State
			 University Blazers football team defeated Northwest Missouri State University
			 by a score of 25–20 in Florence, Alabama, to win the 2007 National Collegiate
			 Athletic Association (NCAA) Division II National Championship;
		Whereas this victory gave Valdosta State University its
			 2nd football national championship title in 4 years;
		Whereas Coach David Dean became only the 2nd 1st-year head
			 coach in NCAA history to lead a team to the Division II title;
		Whereas the Blazers finished the season with an impressive
			 13–1 record, including victories over Catawba College, the University of North
			 Alabama, and California University of Pennsylvania in the playoffs to advance
			 to the championship game against Northwest Missouri State University;
			 and
		Whereas 7 Valdosta State University players were named to
			 the All-Gulf Conference team, including wide receiver Cedric Jones and safety
			 Sherard Reynolds, who were also named to the All-American team: Now, therefore,
			 be it
		
	
		That the Senate—
			(1)congratulates and
			 honors the Valdosta State University Blazers football team on winning the 2007
			 National Collegiate Athletic Association Division II National
			 Championship;
			(2)recognizes and
			 commends the courage, hard work, and dedication displayed by the Valdosta State
			 University football team and staff throughout the season in order to obtain
			 this great honor; and
			(3)commends Valdosta
			 State University, the city of Valdosta, and all of the fans of the Blazers
			 football team throughout the State of Georgia for their endless support of this
			 special team throughout the 2007 championship season.
			
